Concurring Opinion by
Montgomery, J.:
I concur with the majority in affirming the lower court with a per curiam order for the reason that it is not within our power to review this case on its merits. Under Commonwealth v. Hanzlik, 191 Pa. Superior Ct. 460, 157 A. 2d 97 (1960), and the Act of August 14, 1963, P. L. 819, §1, 17 P.S. §184-184.1 (pp), discussed in Philadelphia v. Dortort, 205 Pa. Superior Ct. 211, 208 A. 2d 797 (1965), our review of such matters is within the limits of certiorari. Within those limits I find no error in this record.